DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.


Status of the claims
	Claims 26-50 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  
For example, claim 26 of the present application uses word “extract” instead of word “generate” in the patent claim, but these two words are not patently distinct. 
Further, claim 26 of the present application uses phrase “time series dataset” instead of “a seasonal data series” in the patent claim; but these two phrases are not patently distinct.
The patent claim also include additional limitations {“wherein the decomposed signal strength data comprises …, a trend data series, and a residual data series;”;  “using a machine learning classifier, wherein the machine learning classifier is trained to detect the motion state of the RFID tag based at least on the set of signal strength features and the set of signal phase features.”.
 Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations {i.e. “generate decomposed signal strength data based on a seasonal decomposition of the signal strength data, wherein the decomposed signal strength data comprises a seasonal data series, a trend data series, and a residual data series;  generate a frequency-phase curve based on the signal phase data, wherein the frequency-phase curve indicates a plurality of signal phases detected across a plurality of transmission frequencies of the plurality of wireless signals;”;  “using a machine learning classifier, wherein the machine learning classifier is trained to detect the motion state of the RFID tag based at least on the set of signal strength features and the set of signal phase features.”.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations {i.e. “wherein the decomposed signal strength data comprises a seasonal data series, a trend data series, and a residual data series; generating a frequency-phase curve based on the signal phase data, wherein the frequency-phase curve indicates a plurality of signal phases detected across a plurality of transmission frequencies of the plurality of wireless signals;”; “and detecting a motion state of the RFID tag using a machine learning classifier, wherein the machine learning classifier is trained to detect the motion state of the RFID tag based at least on the set of signal strength features and the set of signal phase features.”.
Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 48 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 and 1 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim 49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations {i.e. “wherein the decomposed signal strength data comprises a seasonal data series, a trend data series, and a residual data series; generate a frequency-phase curve based on the signal phase data, wherein the frequency-phase curve indicates a plurality of signal phases detected across a plurality of transmission frequencies of the plurality of wireless signals;”; “detect a motion state of the RFID tag using a machine learning classifier, wherein the machine learning classifier is trained to detect the motion state of the RFID tag based at least on the set of signal strength features and the set of signal phase features.”.
Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.


Response to Arguments
Applicant’s arguments, filed 6/15/2022, with respect to claims 26-29, 32-34, 36-37, 40, 43-50  have been fully considered and are persuasive.  The 103 rejection of claims 26-29, 32-34, 36-37, 40, 43-50 has been withdrawn. 


Allowable Subject Matter
There are currently no arts rejection to claims 26-50.
Claims 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685